Citation Nr: 0726668	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  00-08 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1972.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Central Office hearing before the 
undersigned Veterans Law Judge in March 2003.  A transcript 
of that hearing is associated with the claims file.  

In February 2004 and August 2005, the Board remanded the case 
to the RO for additional development.  

In the August 2005 decision, the Board denied a rating in 
excess of 30 percent for right shoulder disability.  That 
decision is final.  See 38 C.F.R. § 20.1100 (2006).  

In a February 2007 rating decision, the RO increased the 
disability rating for degenerative disc disease of the 
cervical spine to 20 percent.  The RO also denied disability 
ratings in excess of 10 percent for right ulnar neuropathy 
and right shoulder scar, and entitlement to service 
connection for chronic pain disorder.  Because the veteran 
has not filed a notice of disagreement pertaining to these 
rating determinations, they are not before the Board for 
appellate review.  See 38 U.S.C.A. § 7105(a); see Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995)(Pursuant to 38 U.S.C. § 
7105, a notice of disagreement initiates appellate review in 
the VA administrative adjudication process; and the request 
for appellate review is completed by the claimant's filing of 
a substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA). 




FINDINGS OF FACT

1.  The veteran's service-connected disabilities are: 
postoperative right shoulder condition, rated 30 percent 
disabling; degenerative disc disease of the cervical spine, 
rated 20 percent disabling; right ulnar neuropathy, rated 10 
percent disabling; and right shoulder scar, rated 10 percent 
disabling.  The combined rating is 60 percent.  

2.  The veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b) 
3.340, 3.341, 4.16(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of this 
claim by rating decision in June 1999.  But this was both a 
practical and legal impossibility because the VCAA was not 
enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in this type situation VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was not 
made.  Rather, VA need only ensure the veteran receives or 
since has received content-complying notice such that he is 
not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Here, the RO readjudicated the claim and sent the 
veteran supplemental statement of the case (SSOC) in February 
2007, following the VCAA notice compliance actions in April 
2004 and September 2005.  The veteran was provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the notices.  His representative 
submitted written argument on his behalf in June 2007.  
Therefore, there is no prejudice to him because his claim was 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the September 2005 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, which is not already of record with 
the VA, please send it to us."  (Emphasis in original).  
This satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in February 
2007, including as it relates to the downstream effective 
date element of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA and private medical 
records and a report of VA examination addressing whether the 
veteran is unemployable due to service-connected disabilities 
- the dispositive issue.  The veteran has not indicated he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2006).



Pertinent Law and Regulations

Under the applicable criteria, TDIU may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) Disabilities 
resulting from common etiology or a single accident, (3) 
Disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) Multiple injuries incurred in action, 
or (5) Multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2006).

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

Analysis

The veteran's service-connected disabilities are:  
postoperative right shoulder condition, rated 30 percent 
disabling; degenerative disc disease of the cervical spine, 
rated 20 percent disabling; right ulnar neuropathy, rated 10 
percent disabling; and right shoulder scar, rated 10 percent 
disabling.  The combined disability rating is 60 percent.  

In the instant case, the medical evidence shows that all of 
the veteran's service-connected disabilities were derived 
from a common etiology, a comminuted fracture of the right 
clavicle sustained in service.  Therefore, under the above 
cited regulations, all of his injuries may be considered as a 
single disability resulting from a common etiology.  38 
C.F.R. § 4.16(a).  Thus, the combined 60 percent rating, for 
purposes of consideration of TDIU, is viewed as a single 
disability rated 60 percent disabling and satisfies one 
element of the schedular criteria for TDIU.  However, the 
evidence must also show that the veteran is, in fact, unable 
to secure or follow a substantially gainful occupation as a 
result of the single service-connected disability.  In this 
regard, the Board finds that the preponderance of the 
evidence and medical opinions of record shows that the 
service-connected disabilities do not result in individual 
unemployability.

In his TDIU claim filed in January 1999 (VA Form 21-8940), 
the veteran reported that he became too disabled to work in 
January 1998 when he was employed as a property manager.  He 
indicated that he worked 30 hours a week doing construction 
from March to December 1998, but had not worked since.  
Currently, he was a full-time student attending a community 
college.  

The veteran's employer completed a VA Form 21-4192, Request 
for Employment Information in Connection with Claim for 
Disability Benefits, in January 1999 noting that he worked as 
a carpenter from March 1998 to January 1999.  The reason 
listed for his retirement was due to disability.

In a September 1998 statement, a VA physician (Dr. T.K.) 
indicated that because of severe pain and a neurological 
deficit in his right upper extremity, the veteran was 
permanently disabled and not a good candidate for a 
construction job.  The physician stated that the veteran 
should refrain from use of the right arm for lifting more 
than five pounds.  

When examined by VA in October 2004, the veteran reported 
pain in his neck and right shoulder.  Examination of the 
cervical spine revealed that there was no localized 
tenderness or spasm.  Clinically, there was no motor 
weakness, atrophy or radicular neuropathy deficit present.  
He was able to dress and undress himself without difficulty.  
The diagnosis was degenerative disc disease of cervical spine 
with no clinical evidence of radiculopathy.  Examination of 
the right shoulder revealed a well-healed scar on the 
anterior aspect of the right shoulder.  Range of motion was 
110 degrees forward flexion, 110 degrees abduction, and 60 
degrees external and internal rotation.  There was no 
localized tenderness, instability or positive drop sign 
achieved.  The diagnosis was right shoulder impingement 
syndrome.  

The VA examiner concluded that the veteran was limited in 
lifting heavy weight above shoulder level due to chronic pain 
and limitation of motion; however, there was no evidence of 
further limitation either due to pain, further loss of 
motion, incoordination, weakness or flare-up either due to 
degenerative disc disease of the cervical spine or right 
shoulder condition.  The examiner specifically stated that 
there was no documentation of total physical incapacitation 
due to flare-up.  As such, the examiner felt that the veteran 
was capable to attain substantial gainful activities and 
capable of being employed except for heavy work and lifting 
objects above his shoulder.  He can at least do light 
physical activity work, meaning he can lift and carry 10-20 
pounds and sit and walk 6 out of 8 hours a day.  The examiner 
opined that the veteran's service-connected right shoulder 
and cervical spine disabilities do not prevent him from 
obtaining or engaging in substantially gainful employment.  

The Board recognizes that the veteran's service-connected 
disabilities are significantly disabling, which is reflected 
by his combined rating of 60 percent.  While it is evident 
that the veteran is unable to do the heavy work and lifting 
above the shoulder required in his former occupation 
(construction/carpentry), the competent evidence of record 
does not indicate that he is precluded from all forms of 
employment.  In fact, the October 2004 VA examiner 
specifically stated that the veteran was capable of doing 
work that involved light physical activity.  Therefore, the 
material issue is whether he is unable to secure 
substantially gainful employment consistent with his 
education and occupational experience due to his service-
connected disabilities, alone.  38 C.F.R. §§ 3.321, 4.16; see 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Here, the evidence shows that at the time of his TDIU claim 
in January 1999 the veteran was a full-time student at a 
community college, which indicates that he was being trained 
for other more sedentary occupations.  While he may not be 
currently working, it is clear that he took steps to prepare 
for a different vocation.  Such actions suggest to the Board 
that the veteran can perform activities that are substantial 
and gainful.  More importantly, simply because the veteran is 
not currently working does not mean he is incapable of 
working.  The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. at 363.  The fact that the 
veteran was enrolled as a full-time student indicates that he 
is capable of the acts associated with employment.  

Based on the above, the Board concludes that although 
employment in construction/carpentry is no longer possible, 
the veteran's educational background and work experience do 
not preclude other more sedentary types of employment, such 
as in education or health care administration.  
Significantly, the veteran has not provided any competent 
evidence to support his contentions that he is unemployable 
by reason of his service-connected disabilities.  In short, 
there is no evidence of record which shows that the veteran 
is, in fact, unemployable because of his service-connected 
disabilities, alone.

Accordingly, the Board finds that the evidence does not 
demonstrate that the veteran's service-connected 
disabilities, when considered in association with his 
educational and occupational background, render him unable to 
secure or follow a substantially gainful employment.  The 
benefit sought on appeal is accordingly denied.




ORDER

Entitlement to TDIU is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


